The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [ 2007]). There is no basis for disturbing the jury’s determinations concerning credibility. There was no reasonable explanation for defendant’s actions other than that he was assisting the codefendant in concealing a pistol. Moreover, after the codefendant placed the pistol in the bag that defendant gave him and concealed the gun under nearby shrubs, defendant personally pushed the bag further underneath the shrubs. When viewed in light of the statutory presumption (Penal Law § 265.15 [ 4]), which was submitted to the jury without objection (see People v Noble, 86 NY2d *343814 [1995]), the evidence established the unlawful intent element of second-degree weapon possession. We have considered and rejected defendant’s remaining claims. Concur—Lippman, P.J., Andrias, Williams and McGuire, JJ.